DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (U.S. Publication No. 2005/0228107, hereinafter LIN) in view of KISHIMOTO et al. (U.S. Publication No. 2005/0043466, hereinafter KISHIMOTO).
Regarding claims 1-6, LIN teaches a tire component including a tire tread that comprises a vulcanized rubber, a rubber filler, and a modified rubber, where the modified rubber i) contains pendent or functional groups that contain carboxylic acid or anhydride groups, ii) has pendently grafted thereto a polymerized metal salt of an unsaturated carboxylic acid, or iii) contains both i and ii (Abstract; [0005 and 0016]). The rubber in the vulcanized rubber includes both synthetic and natural rubber. Examples include elastomers, natural rubber, synthetic poly(isoprene), polybutadiene, and etc. [0017]. Note: the vulcanized rubber of LIN reads on the unsaturated chain polymer base as recited in the claims. The tire tread further comprises from about 10 to about 100 parts by weight of inorganic filler per 100 parts by weight of rubber [0006]. Inorganic fillers include silica, aluminum hydroxide, magnesium hydroxide, and clays [0044-0049]. The inorganic fillers are employed to reinforce rubber compositions and tire components (which would read on the reinforcing filler of the present claims). The tire tread composition can optionally comprise organic fillers such as carbon black [0044, 0051, and 0058]. The rubber compositions of the invention can be cured in a conventional manner with known vulcanizing agents. For example, sulfur or peroxide-based curing systems [0054]. Due to the use of poly(metal) carboxylate) graft rubber in the composition, it eliminated the need for ingredients such a zinc oxide and stearic acid [0055]. Therefore, the tire component is devoid of zinc oxide and stearic acid [0008]. LIN teaches other compounding ingredients such as accelerators, processing aids, vulcanizing agents, and etc. can be included in the compositions [0054 and 0055]. 
However, LIN does not teach a vulcanization activator and the vulcanization activator is exclusively halogenated graphite. 
In the same field of endeavor of rubber composition for a pneumatic tire, KISHIMOTO teaches the rubber composition comprising a rubber component containing diene rubber and fluorinated graphite (Abstract; [0014]). Example of diene rubber are natural rubber, polyisoprene rubber, polybutadiene rubber, and etc. [0015]. The fluorinated graphite is represented by formula (1):

    PNG
    media_image1.png
    21
    385
    media_image1.png
    Greyscale

Wherein n is an integer and x is 1 or 2 [0006 and 0021-0023]. The fluorinated graphite provides inhibiting reversion and the effect of improving rubber properties when vulcanizing at high temperatures are increased [0023]. The amount of fluorinated graphite is 0.1 to 50 parts by weight based on 100 parts by weight of a rubber component containing diene rubber, preferably 1 to 10 parts by weight [0009 and 0023].
Given LIN teaches the rubber component composition allows for the incorporation of accelerators, vulcanizing agents, processing aids, and etc., it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fluorinated graphite of KISHIMOTO with the rubber composition of LIN for the benefit of inhibiting reversion and improving rubber properties when vulcanizing at high temperatures are increased as taught by KISHIMOTO. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claims 7-10, the combination of LIN and KISHIMOTO substantially teach the present invention, see paragraphs 6-9 above. Furthermore, LIN teaches tire formulations are compounded by using mixing equipment and procedures, preferably an initial masterbatch is prepared that includes the elastomer component and the reinforcing fillers, as well as other optional additives such as processing oil and antioxidants. Once the initial masterbatch is prepared, the vulcanizing agents are blended int the composition. The composition can then be processed into tire components to ordinary tire manufacturing techniques including standard rubber curing techniques [0064]. KISHIMOTO teaches the fluorinated graphite is kneaded into the unvulcanized rubber composition [0058-0059].
Given LIN teaches the rubber component composition allows for the incorporation of accelerators, vulcanizing agents, processing aids, and etc. [0054 and 0055]., it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fluorinated graphite of KISHIMOTO with the rubber composition of LIN for the benefit of inhibiting reversion and improving rubber properties when vulcanizing at high temperatures are increased as taught by KISHIMOTO. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 11, the combination of LIN and KISHIMOTO substantially teach the present invention, see paragraphs 6-9 above. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. poly(metal carboxylate), would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. The response is insufficient the rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
Firstly, the applicant argues LIN eliminates the need for zinc oxide and stearic acid by using the poly(metal carboxylate) graft rubber, there would have been no motivation other than the Applicant’s specification to modify the rubber compositions and tire components of LIN to include the fluorinated graphite of KISHIMOTO. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the claims recite, “Comprising” language which leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v. Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964). 
Secondly, the applicant has added new Claim 11 which depends from Claim 1 and further defines the compound recited therein by specifying that the compound “consists essentially of the cross-linkable unsaturated chain polymer base, reinforcing filler and vulcanization system.” Applicant submits that it would not have been prima facie obvious to eliminate the poly(metal carboxylate) graft rubber from LIN and the presence of the poly(metal carboxylate) graft rubber in the present claimed invention would affect the basic and novel characteristics of the claimed invention. The examiner has considered the applicant’s argument, however, the examiner disagrees. The “consisting essentially of” language does not necessarily exclude the poly(metal carboxylate) because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Ex Parte Davis et al. (Bd of Appeals), 80 USPQ 448. Applicants have not submitted factual evidence showing that the poly(metal carboxylate) of KISHIMOTO materially affects the instant invention. Furthermore, conclusory statements not supported by factual evidence, see In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763